                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


SCOTT HOFFMAN and LYNDA                               4:18-CV-04169-LLP
HOFFMAN,

                    Plaintiffs,                              ORDER

       vs.                                    [PLAINTIFF’S MOTION TO COMPEL,
                                                       DOCKET NO. 23]
MJC AMERICA, LTD, A CALIFORNIA
CORPORATION; GREE USA, INC., A
CALIFORNIA CORPORATION;
               Defendants.



                                    INTRODUCTION

      This matter is pending before the court on plaintiffs Scott and Lynda

Hoffmans’ (“the Hoffmans”) amended complaint [Docket No. 12] alleging strict

products liability and negligent infliction of emotional distress against

defendants, MJC America, Ltd. and Gree, USA, Inc. (“MJC and Gree USA.”)

The Hoffmans filed a motion to compel MJC and Gree USA to produce their

Rule 26(a) initial disclosures, Docket No. 23, and the district court, the

Honorable Lawrence L. Piersol, referred that motion to this magistrate judge for

determination pursuant to 28 U.S.C. § 636(b)(1)(A). See Docket No. 26. The

time for the MJC and Gree USA to respond to the Hoffmans’ motion has

passed, and MJC and Gree USA have not responded. The Hoffmans now ask

the court to grant their motion, and for the court to order sanctions against

MJC and Gree USA under Fed. R. Civ. P. 37(a)(3)(A) and an award of expenses
and attorney’s fees incurred by the Hoffmans in bringing the motion under Fed.

R. Civ. P. 37(a)(5)(A).

                                     FACTS

      The Hoffmans filed their complaint on December 14, 2018, based on

events that occurred on November 8, 2018. The following recitation of facts is

a summary from the Hoffmans’ amended complaint [Docket 12], which was

filed on January 29, 2019. It is not meant to lend the court’s imprimatur as to

the verity of those facts, but merely to provide context for discussion of the

instant dispute.

      This case arises out of product defects alleged by the Hoffmans in a

dehumidifier designed and manufactured by Gree Electrical Appliances, Inc. of

Zhuhai (“Gree China”), a Chinese corporation, and imported into the United

States by its wholly owned subsidiary, Hong Kong Gree Electrical Appliance

Sales, LTD (“Gree Hong Kong”), also a Chinese Entity, and sold by the MJC and

Gree USA in the United States.

      Starting in 2010, Gree China and MJC branded and sold Gree products

under the name “Soleus Air powered by Gree” to United States retailers doing

business in South Dakota such as Home Depot, Lowes, and Menards.

      On or about September, 2010, Gree China and Gree Hong Kong entered

into an agreement to form a joint venture between Gree Hong Kong and MJC,

whereby Gree Hong Kong would own 51% and MJC would own 49% of a

company to be called Gree USA. Gree USA would then market, sell, and

distribute products made by Gree China in the United States.

                                        2
      From 2010 through 2013, Gree China manufactured and sold one

million eight hundred forty thousand dehumidifiers, via Gree Hong Kong, to

MJC and Gree USA. MJC and Gree USA then sold these dehumidifiers in the

United States.

      The Hoffmans assert that at least as early as September, 2012, Gree

China knew of defects in the dehumidifiers and attempted to convince Gree

USA and MJC not to report these to the United States Consumer Products

Safety Commission.

      The Hoffmans also assert Gree China and Gree Hong Kong represented

to MJC, Gree USA, South Dakota retailers, and the general public, including

residents of South Dakota, that its dehumidifiers were certified by the

Underwriters Laboratory (“UL”) and that the design and materials used in the

manufacturing of its dehumidifiers complied with UL Standard 474 and

Standard 94. The Hoffmans assert the representations by Gree China and

Gree Hong Kong regarding the materials used in the manufacturing of the

dehumidifiers were knowingly false.

      The Hoffmans further assert that in 2016, as part of a settlement of

litigation between MJC, Gree China, and Gree Hong Kong, Gree China and

Gree Hong Kong agreed to defend and indemnify MJC for product liability

claims relating to the defects with the humidifiers. The Hoffmans assert the

dehumidifier purchased by them and made subject of this lawsuit was

manufactured by Gree China, and sold by MJC and Gree USA.




                                       3
      The Hoffmans assert Gree China’s knowledge of the UL fraud, and Gree

China’s knowing sale of its defective and unreasonably dangerous products, is

imputed to Gree USA because officers and directors of Gree China were, at all

times material to this lawsuit, officers and directors of Gree USA.

      The Hoffmans assert that by July, 2012, after receiving a number of

consumer complaints, and after being contacted by the United States

Consumer Product Safety Commission to respond to consumer complaints,

MJC had actual knowledge that the dehumidifiers manufactured by Gree

China were fire hazards.

      The Hoffmans further assert Charlie Loh and Jimmie Loh, the owners of

MJC, and as officers and directors of Gree USA, contacted Gree China to

express their concerns. The Hoffmans claim that during a September, 2012,

meeting, Larry Lam, an employee of Gree Hong Kong, informed the Lohs that

Gree China and Gree Hong Kong were aware that plastics used in constructing

the dehumidifier were not compliant with UL 94 and 474. Plaintiffs assert that

at the conclusion of the meeting, Gree China, Gree USA, MJC, and Gree Hong

Kong agreed not to recall their products or to report the defective design and

defective materials issues to the United States Consumer Products Safety

Commission, its retail customers, or the general public to avoid adverse

publicity and loss of sales.

      The Hoffmans assert Gree China, Gree Hong Kong, Gree USA and MJC

continued to sell their dehumidifiers. On September 12, 2013, the United

States Consumer Products Safety Commission announced that Gree China

                                        4
manufactured dehumidifiers were being recalled because of serious fire and

burn hazards. The initial recall included dehumidifiers manufactured between

January, 2005, and August, 2013.

      The Hoffmans assert that on or about March 25, 2016, Gree China, Gree

Hong Kong, and Gree USA entered a settlement agreement with the Consumer

Products Safety Commission in which they admitted knowingly manufacturing

and distributing defective dehumidifiers as outlined above. They ultimately

agreed to pay a civil penalty of fifteen million, four hundred fifty thousand

dollars ($15,450,000.00) to settle the charges against them.

      The Hoffmans purchased the dehumidifier which is the subject of this

lawsuit in Sioux Falls, South Dakota. On November 8, 2018, the Hoffmans’

dehumidifier started a fire and caused damage to real and personal property

owned by the Hoffmans. As a result of the fire, the Hoffmans incurred property

damage and other losses from the loss of their home. As a result of the fire,

plaintiff Scott Hoffman claims to have suffered emotional distress.

      The Hoffmans’ counsel has outlined the facts pertinent to the pending

motion in the affidavit of their counsel. Docket No. 25. The following facts are

gleaned from that affidavit and from the court’s own docket. On January 25,

2019, Gree USA and MJC filed an answer. Docket No. 9. Other foreign entities

originally named by the Hoffmans in this lawsuit filed a motion to dismiss.

Docket No. 10. On January 29, 2019, the Hoffmans filed an amended

complaint. Docket No. 12. On April 2, 2019, the district court entered an

order denying as moot the motion to dismiss [Docket No. 15] because the

                                        5
parties who made the motion (Gree Electrical Appliances , Inc. and Hong Kong

Gree Electric Appliance Sales, Ltd.) had been omitted from the plaintiffs’

amended complaint. Docket No. 12.

      On April 29, 2019, the district court entered an order for a discovery

report and scheduling information. Docket No. 16. That order required the

parties to, within thirty days following the appearance of a defendant, or sixty

days after the service of the complaint upon a defendant, hold a Rule 26(f)

meeting. Id. The parties were instructed to file a report of their meeting, on

what had previously been referred to as the Form 52 Report of Parties’ Planning

Meeting. Id. The district court carefully outlined all the information which was

to be included in the report. Id.

      The parties held their Rule 26(f) planning meeting telephonically on May

21, 2019, and their discovery report was filed on June 5, 2019. Docket No. 17.

In their discovery report, the parties agreed to produce their Rule 26(a)(1) initial

disclosures by June 21, 2019. See Docket No. 17, Item D.10.1 The Hoffmans’

counsel then reminded MJC and Gree USA they had never filed an answer to

the amended complaint. Docket No. 25-3. MJC and Gree USA filed their

answer to the amended complaint on July 3, 2019. Docket No. 19.

      On July 31, 2019, the Hoffmans’ counsel emailed counsel for MJC and

Gree USA. Counsel for MJC and Gree USA stated their Rule 26 disclosures

(which were by then at least a month overdue pursuant to the parties’



1In their brief, the Hoffmans mistakenly state the parties did not include a
date for initial disclosures in their discovery report.
                                         6
discovery report) (Docket 17) “should be filed soon.” See Docket No. 25-4. By

August 7, 2019, MJC and Gree USA had not yet provided the Rule 26 initial

disclosures. Docket No. 25-5. The Hoffmans’ counsel again emailed defense

counsel, asking for the Rule 26 initial disclosures by August 16, 2019. Id. In

response, on August 8, 2019, MJC and Gree USA filed their Rule 26 initial

disclosures on the court’s CM/ECF system.2

      On August 12, 2019, the Hoffmans’ counsel again emailed a letter to

counsel for MJC and Gree USA regarding their Rule 26 initial disclosures.

Docket No. 25-6. The subject of this communication was the sufficiency of the

disclosures. Id. The Hoffmans’ counsel asserted MJC and Gree USA’s initial

disclosures were deficient in the following ways: (1) they failed to identify any

non-experts as individuals likely to have discoverable information; (2) they

failed to provide any documents or information to support the affirmative

defenses pled in the amended answer; and (3) they failed to provide a

declarations page to the insurance agreement they produced.3 The Hoffmans’

counsel asked that the initial disclosures be supplemented by

August 19, 2019. Id.




2As noted by the Hoffmans, this is contrary to Local Rule 26.1(B) which
provides that “FED. R. CIV. P. 26(a)(1) and (2) materials must not be filed unless
otherwise ordered by the court.” See DSD LR 26.1(B).

3 In his affidavit (Docket No. 25 at ¶ 10), counsel for the Hoffmans explains that
though MJC and Gree USA attached a copy of the insurance agreement to the
Rule 26 disclosures which was filed with the court, opposing counsel did not
provide a copy of the declarations page to either the court or to counsel.
                                         7
      On August 16, 2019, MJC and Gree USA’s counsel contacted the

Hoffmans’ counsel by telephone, requesting an extension of time to refile the

defendants’ Rule 26 initial disclosures. Docket No. 25, ¶ 11. The Hoffmans’

counsel agreed to an extension of time until August 26, 2019. Id. As of the

date the Hoffmans filed their motion to compel, MJC and Gree USA have not

provided the Hoffmans with re-filed or amended Rule 26 initial disclosures. Id.

at ¶ 12.

                                    DISCUSSION

      A.     Good Faith Effort to Resolve Discovery Dispute

      Both the Federal Rules of Civil Procedure and this district=s local rules of

procedure require that parties meet and confer in an attempt to resolve

discovery disputes before filing discovery motions. See FED. R. CIV. P. 37(a)(1);

DSD LR 37.1. A certification must be part of any discovery motion and the

certification must show that a good-faith effort was made to resolve disputes

before filing the motion. Id. The Hoffmans’ counsel acknowledged this

requirement in his original brief in support of his motion. Docket No. 24, p. 6.

Counsel outlined the attempts made to communicate with counsel for MJC and

Gree USA, and to persuade counsel to comply with the requirements of Rule

26(a)(1). Id.; Docket No. 25, ¶¶ 7-9; 11-12. Hoffmans’ counsel states in brief

that the efforts outlined in his affidavit satisfied the “good faith” that is

required by the local rules and Rule 37. MJC and Gree USA do not contest this

issue. Accordingly, the court moves on to the merits of the dispute.




                                          8
B.    Initial Disclosures Under Rule 26(a)(1)

      The Hoffmans rely solely on the voluntary initial disclosures required by

Rule 26(a)(1) as the legal authority for their motion. That provision states in

pertinent part as follows:

      (a)(1)(A) In General. Except as exempted by [part B of the rule] or
      as otherwise stipulated or ordered by the court, a party must,
      without awaiting a discovery request, provide to the other parties:
             (i) the name, and if known, the address and telephone
      number of each individual likely to have discoverable information—
      along with the subjects of that information—that the disclosing
      party may use to support its claims or defenses, unless the use
      would be solely for impeachment.
             (ii) a copy—or a description by category and location—of all
      documents, electronically stored information, and tangible things
      that the disclosing party has in its possession, custody, or control
      and may use to support its claims or defenses, unless the use
      would be solely for impeachment.
             (iii) a computation of each category of damages claimed by
      the disclosing party—who must also make available for inspection
      and copying under Rule 34 the documents or other evidentiary
      material, unless privileged or protected from disclosure, on which
      each computation is based, including materials bearing on the
      nature and extent of injuries suffered; and
             (iv) for inspection and copying as under Rule 34, any
      insurance agreement under which any insurance business may be
      liable to satisfy all or part of a possible judgment in the action or to
      indemnify or reimburse for payments made to satisfy the
      judgment.

See FED. R. CIV. P. 26(a)(1)(A). Part (a)(1)(B) of Rule 26 contains a list of nine

types of actions which are exempt from the requirement of making voluntary

initial disclosures. See FED. R. CIV. P. 26(a)(1)(B). This case does not fit within

any of those exceptions. See id. See also Docket No. 16-1 (Judge Piersol’s

April 29, 2019, letter to all parties advising them that this case is not exempt

from Rule 26(f), and therefore, Rule 26(a), requirements).



                                          9
      Rule 26(a) was intended to increase the “exchange of basic information

. . . and eliminate the paperwork involved in requesting such information.”

Advisory Committee’s note, 1993 amendment. “Litigants should not indulge in

gamesmanship with respect to the disclosure obligations.” Id.

      The Hoffmans emphasize two other sections of Rule 26(a). The first is

section 26(a)(1)(E), which states:

      (a)(1)(E) Basis for Initial Disclosure; Unacceptable Excuses.
      A party must make its initial disclosures based on the information
      then reasonably available to it. A party is not excused from
      making its disclosures because it has not fully investigated the
      case or because it challenges the sufficiency of another party’s
      disclosures or because another party has not made its disclosures.

See FED. R. CIV. P. 26(a)(1)(E). The next part of the rule the Hoffmans

emphasize is 26(g)(1)(A), which states:

      (g) Signing Disclosures and Discovery Requests, Responses,
      and Objections.
             (1) Signature Required, Effect of Signature. Every
             disclosure made under Rule 26(a)(1) or (a)(3) and every
             discovery request, response, or objection must be signed by
             at least one attorney of record in the attorney’s own name—
             or by the party personally, if unrepresented—and must state
             the signer’s address, e-mail address, and telephone number.
             By signing, an attorney or party certifies that to the best of
             the person’s knowledge, information, and belief formed after
             a reasonable inquiry;
             (A)    with respect to disclosure, it is complete and correct as
                    of the time it is made;

See FED. R. CIV. P. 26(g)(1)(A).

      The initial disclosures are not optional. They must be made.

Furthermore, a motion to compel is the appropriate remedy in the event a party

fails or refuses to make these disclosures. See FED. R. CIV. P. 37(a)(3)(A). With



                                          10
this information, the court turns to the Hoffmans’ specific requests regarding

MJC and Gree USA’s Rule 26(a) initial disclosures.

        1.    The Sufficiency of MJC and Gree USA’s Compliance with Rule
              26(a)(1)(A)(i).

        This portion of Rule 26(a) requires the parties to list the names and

addresses of “each individual likely to have discoverable information that the

disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment.” In their disclosure, Gree USA and MJC

listed five people, with the qualifier that those individuals were individuals who

were “likely to have discoverable information –along with the subjects of that

information—that [Gree USA and MJC] may (but not necessarily will) use to

support its . . . defenses to the allegations in the complaint.” See Docket 22,

p. 3.

        The five “individuals” listed by Gree USA and MJC were two causation

experts and one damage expert, along with, generally, “agents, employees, and

representatives of the parties,” and “any individuals identified by plaintiffs in

its disclosures.” Id.

        The Hoffmans assert the general listing of “agents, employees, and

representatives of the parties” is completely nonresponsive to the purpose of

Rule 26(a)(1)(A)(i). The court agrees.

        The Hoffmans direct the court to the allegations in their amended

complaint wherein they allege the officers of Gree USA and MJC were aware

that Gree dehumidifiers were sold and distributed by Gree USA and MJC in the

United States with full knowledge they contained a defect that made them fire
                                         11
hazards.4 The Hoffmans’ amended complaint also references a Consumer

Products Safety Commission recall, settlement, and imposition of a civil penalty

associated with the knowing distribution of defective dehumidifiers by MJC and

Gree USA.5 The Hoffmans assert in brief it is implausible that specific

corporate representatives of MJC and Gree USA would not have discoverable

information as well as information relevant to MJC and Gree USA’s affirmative

defenses in this lawsuit.

      In Lyon v. Banker’s Life and Casualty Co., 2011 WL 124629 at *1, 5-6

(D.S.D. Jan. 14, 2011), the court discussed this same issue. Rather than

provide specific names, the corporate defendant merely listed “corporate

representatives” along with a “c/o” address, listing counsel’s own address and

phone number in response to its obligation pursuant to Rule 26(a)(1)(A)(i). Id.

at *1. The plaintiffs moved to compel more complete Rule 26(a) disclosures,

arguing such a response did not comply with the requirements of Rule 26(a).

      The district court agreed, explaining:

      It is not a good faith response to the obligation of a party under
      Rule 26(a)(1)(A)(i) to simply identify those “individuals” as corporate
      representatives, with no reference to the subject areas of their
      testimony, and then to identify their generic address as the
      address of defense counsel. To endorse such an approval would
      defeat the automatic disclosure intent of the Rule and impair the


4 The court notes MJC and Gree USA denied the corresponding allegations in
their answer to the amended complaint.

5 MJC and Gree USA also denied this allegation except to the extent they
admitted the Consumer Products Safety Commission conducted an
investigation. Even that limited admission, however, leads to the conclusion
that persons within MJC and Gree USA must have discoverable information
and information relevant to the affirmative defenses in this lawsuit.
                                        12
      ability of the other party to prepare appropriate interrogatories to
      develop testimony of those potential witnesses.

Id. at *6. The court ordered the defendant to file its Rule 26 initial disclosures

in conformity and compliance with Rule 26(a)(1). Id.

      The defendant in Rogers v. Bank of America, N.A., 2014 WL 4681031 at

*1 (D. Kan. Sept. 19, 2014) likewise identified individuals likely to have

discoverable information pursuant to Rule 26(a)(1)(A)(i) by simply naming its

“custodian of records and corporate representatives.” Id. In response, the

plaintiffs moved to compel more complete Rule 26 disclosures. Id.

      The court agreed that such generic references are insufficient. Id. at *6.

      The court agrees with the rationale of . . . cases finding initial
      disclosures generically listing custodian of records or corporate
      representatives to be insufficient compliance with Rule
      26(a)(1)(A)(i). . . . Defendants’ use of generic categories of unnamed
      individuals could apply to many individuals within its company
      and does not advance the goal of exchanging basic discoverable
      information about individuals likely to have discoverable
      information Defendant may use to support its claims or defenses.
      It also impedes the goal of eliminating the need for serving and
      responding to separate written discovery requests to obtain this
      information. Because Defendants’ initial disclosures failed to
      provide Plaintiff with the name and, if known, the address and
      telephone number of individuals likely to have discoverable
      information Defendant may use in defending this case, Plaintiff has
      been forced to engage in lengthy, significant, and time consuming
      demands for this information and, ultimately, motion practice to
      obtain the basic information contemplated under Rule 26(a)(1).
      Accordingly, the court finds that Defendants’ mere identification of
      individuals not by name but by generic label that could apply to a
      number of its employees, such as Defendants’ “corporate
      representative” or “records custodian,” is not sufficient to satisfy its
      initial disclosure obligations under Rule 26(a)(1)(A)(i).

Id. (cleaned up). See also, Toney v. Hakala, 2012 WL 1554911 at *1-2 (E.D.

Mo. Apr. 30, 2012) (Rule 26(a)(1)(A)(i) disclosures identifying merely

                                        13
“employees,” “medical staff,” and “records custodians,” were insufficient

because they did not provide plaintiff with the information required by the

Rule, thereby preventing him from conducting effective discovery).

      Based upon the foregoing authority, the court finds MJC and Gree USA’s

identification of “agents, employees and representatives of the parties” is wholly

insufficient to comply with their obligation under FED. R. CIV. P. 26(a)(1)(A)(i) to

identify individuals likely to have discoverable information—along with the

subjects of that information—that the disclosing party may use to support its

claims or defenses, unless the use would be solely for impeachment. Such

response defeats the automatic disclosure intent of the Rule and impairs the

Hoffmans’ ability to prepare appropriate interrogatories to develop testimony of

those potential witnesses. Lyon, 2011 WL 124626 at * 6. The court will grant

this portion of the Hoffmans’ motion to compel.

      2.     The Sufficiency of MJC and Gree USA’s Compliance with Rule
             26(a)(1)(A)(ii)

      Rule 26(a)(1)(A)(ii) requires the parties to provide, a copy—or a

description by category and location—of all documents, electronically stored

information, and tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses, unless the

use would be solely for impeachment. In response to this portion of the Rule,

MJC and Gree USA identified only photographs taken by its liability experts,

and its expert reports. See Docket No. 22, p. 3.

      The Hoffmans again assert this response is insufficient, especially in

light of the numerous affirmative defenses MJC and Gree USA raised in their
                                         14
answer (Docket No. 19) to the amended complaint. The affirmative defenses

asserted by MJC and Gree USA include but are not limited to: contributory

negligence, assumption of the risk, misuse of the product, res judicata,

settlement, merger, and bar. See Docket No. 19, pp. 5-6, ¶¶ 1-11. Surely, the

Hoffmans argue, if MJC and Gree USA truly believe these affirmative defenses

apply in this case, they must have some form of documentation to support

them other than photographs and expert reports. And if that is the case, under

Rule 26(a)(1)(A)(ii), MJC and Gree USA must disclose said documents without

awaiting a discovery request from the Hoffmans.

      The Hoffmans cite Milliken & Co. v. Bank of China, 758 F. Supp. 2d 238,

245 (S.D. N.Y., 2010) in support of their Rule 26(a)(1)(A)(ii) argument. In that

case, the court precluded the Bank of China from relying at trial upon the

documents it failed to produce under Rule 26(a)(1)(A)(ii) to support its

affirmative defense. Id. at 245.

      In this case, the court is unable to discern at this stage of the

proceedings whether MJC and Gree USA actually intend to pursue any of the

ten affirmative defenses they have claimed in their answer to the amended

complaint. The court orders MJC and Gree USA to supplement their Rule 26(a)

disclosures to comply with Rule 26(a)(1)(A)(ii). If MJC and Gree USA intend to

pursue any of their affirmative defenses but fail to so comply, they should not

be allowed to rely at trial upon any documents not produced by them in the

supplemented Rule 26(a) disclosures made pursuant to this court’s order.




                                        15
      3.    The Sufficiency of MJC and Gree USA’s Compliance With Rule
            26(a)(1)(A)(iv).

      Rule 26(a)(1)(A)(iv) requires the parties to produce, without awaiting a

discovery request, for inspection and copying as under Rule 34, any insurance

agreement under which any insurance business may be liable to satisfy all or

part of a possible judgment in the action or to indemnify or reimburse for

payments made to satisfy the judgment. The Hoffmans assert that because the

policy produced by MJC and Gree USA lacks a copy of the declarations page,

the disclosure is incomplete and inadequate. Again, the court agrees.

      Without the declarations page, it is impossible to confirm even the most

basic of the information intended to be gleaned from this portion of Rule 26(a).

Without knowing if MJC and Gree USA are named insureds, it is impossible to

know whether the policy in fact will serve to “satisfy all or part of possible

judgment in the action.” Without a copy of the declarations page, there is no

way to know how much MJC or Gree USA will be required to pay before the

policy is required to pay anything at all (i.e. the deductible). Without the

declarations page, there is no way to know the cap of the insurance company’s

obligation to pay any possible judgment (i.e. the policy limits). A copy of the

policy, without the declarations page, serves practically none of the stated

purposes under Rule 26(a)(1)(A)(iv).

      “Disclosure of insurance coverage enables counsel for both sides to make

the same realistic appraisal of the case, so that settlement and litigation

strategy are based on knowledge and not speculation.” Zed Lee v. Moana

Pa’akai, Inc., 2015 WL 12781707 at *2 (D. Haw., April 15, 2015) (cleaned up).
                                        16
By withholding the declarations page, MJC and Gree USA are at a distinct

advantage, because they possess important financial information which the

Hoffmans lack. See also, Wolk v. Green, 2008 WL 298757 at * 2 (N.D. Cal. Feb.

1, 2008) (complete insurance policy must be disclosed pursuant to FED. R. CIV.

P. 26(a)(1)(A)(iv); declarations page alone, or a summary of the policy is

insufficient). Based upon this authority, the court orders MJC and Gree USA

to supplement their Rule 26 disclosures to include a complete copy of the

relevant insurance polic(ies) pursuant to Rule 26(a)(1)(A)(iv), including the

declarations page.

C.    The Hoffmans’ Request for Attorney’s Fees and Expenses.

      In both their original and reply briefs, the Hoffmans requested an award

of attorney’s fees and expenses. Rule 37 of the Federal Rules of Civil Procedure

provides that if a court grants a party’s motion to compel, the court “must”

award the moving party its costs and attorney’s fees unless the resisting party’s

position was, inter alia, “substantially justified.” See Fed. R. Civ. P. 37(a)(5)(A).

      The Supreme Court has held that “substantially justified” in the arena of

discovery disputes means whether there was a “ ‘genuine dispute’ or ‘[that]

reasonable people could differ as to [the appropriateness of the contested

action], . . .’ ” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Here, MJC and

Gree USA have failed to respond to the Hoffmans’ motion to compel, let alone

provide any argument that their inadequate Rule 26 disclosures were

“substantially justified.”




                                         17
      Therefore, pursuant to Fed. R. Civ. P. 37(a)(5)(A), the Hoffmans are

entitled to reasonable attorney’s fees and expenses incurred for bringing this

motion to compel.

                               CONCLUSION and ORDER

      Based upon the foregoing facts, law, and analysis, it is ORDERED:

      (1)    MJC and Gree USA shall bring their Rule 26(a) disclosures into

compliance by supplementing them as described in this opinion within 14 days

of the date of this order;

      (2)    The Hoffmans are entitled to reasonable attorney’s fees and costs

incurred as a result of bringing this motion to compel. Counsel for the

Hoffmans shall, within 14 days of this order, submit an affidavit setting forth

the time spent in connection with litigating the motion and the hourly rate

requested for attorney’s fees. If defendants object in any way, they must file a

response in opposition within 21 days. The Hoffmans have the right to file a

reply within 14 days.

                         NOTICE OF RIGHT TO APPEAL

      Pursuant to 28 U.S.C. ' 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. ' 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. ' 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

                                         18
timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).

      DATED October 7, 2019.
                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                      19
